DETAILED ACTION
Applicant’s preliminary amendment, filed April 21, 2021, is fully acknowledged by the Examiner. Currently, claims 21-40 are pending and newly added, with claims 1-20 cancelled. The following is a complete response to the April 21, 2021 communication.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 33-39 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mizukawa et al. (US Pat. No. 5,628,771).
Regarding claim 33, Mizukawa provides for a microwave ablation device, comprising: a housing (see figure 4 with the portion of the device 1 distal to the sensor at 4), a microwave antenna extending from a distal end of the housing and configured to deliver microwave energy to tissue (antenna extending through 1 distal to the housing as defined above, see also figure 14 with 2 extending distally beyond the sensors at 3a/4a), and a cable electrically coupled to the microwave antenna and extending from a proximal end of the housing (proximal portion of the cable coupled to the antenna at 2 as shown in figure 14 and being proximal to the housing as defined above), the cable including a temperature sensor disposed proximal to the housing (cable includes the sensor at 4).
	Regarding claim 34, Mizukawa provides that the cable is configured to couple the microwave antenna to an electrosurgical generator (via the coupling of 2 to 12).
	Regarding claim 35, Mizukawa provides that the temperature sensor is configured to determine a temperature of the cable (via the sensor 4 functionally capable of determining a temperature of the cable).
	Regarding claim 36, Mizukawa provides that the microwave antenna includes an elongated shaft having a distal end portion configured to penetrate tissue (via the portion distal to the housing as defined in the rejection of claim 21 above being elongated and shaft-like in form; this further is configured to penetrate tissue as shown as being inserted through tissue as in at least figure 4).
	Regarding claim 37, Mizukawa provides that the distal end portion includes a tapered tip (see the distal-most tip in figure 4 being rounded thereby tapering from a larger size to a smaller size).
Regarding claim 38, Mizukawa provides that the ablation device is functionally capable of providing the limitations in the claim of during use of the microwave antenna to deliver microwave energy to the tissue, the cable and the temperature sensor are disposed external to a patient and the microwave antenna is disposed within the patient. Such is dependent on the intended use a placement of the device within the body and does not structurally define the instant claim over the prior art device.
Regarding claim 39, Mizukawa provides that wherein the cable is configured to electrically couple the temperature sensor to an electrosurgical generator (via the requisite wiring of the cable feeding back to the generator).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21-32 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mizukawa et al. (US Pat. No. 5,628,771) further in view of Flachman (US Pat. No. 6,009,351).
Regarding claim 21, Mizukawa provides for a microwave ablation device, comprising: a housing (see figure 4 with the portion of the device 1 distal to the sensor at 4), a microwave antenna extending from a distal end of the housing and configured to deliver microwave energy to tissue (antenna extending through 1 distal to the housing as defined above, see also figure 14 with 2 extending distally beyond the sensors at 3a/4a), a cable electrically coupled to the microwave antenna and extending from a proximal end of the housing (proximal portion of the cable coupled to the antenna at 2 as shown in figure 14 and being proximal to the housing as defined above), the cable configured to couple the microwave antenna to an electrosurgical generator (via the coupling of 2 to 12), and a temperature sensor along the cable proximal to the housing (see figure 4 with the sensor at 4).
Mizukawa fails to specifically provide for the temperature sensor to be “housing within the cable” as required in claim 21. Flachman discloses a similar microwave device as that of Mizukawa and specifically provides for the placement of a temperature sensor within a cable (see figures 4B and 4C providing for the sensor 70 to be within the cable portion of the microwave device at 52). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the placement of the temperature sensors of Mizukawa within the cable as taught by Flachman to provide for a known alternative location of the sensors to provide temperature sensing along the cable. Flachman provides that this location within the cable functions to sense temperature in a substantially similar manner as that of Mizukawa thereby providing that either arrangement would functional equally as well as one another and with a reasonable expectation of success to achieve the disclosed temperature sensing as in Mizukawa. 
Regarding claims 22 and 28, in view of the combination with Flachman above, the combined temperature sensor arrangement would be functionally capable of determining a temperature of the cable.
Regarding claims 23 and 29, Mizukawa provides that wherein the microwave antenna includes an elongated shaft having a distal end portion configured to penetrate tissue (via the portion distal to the housing as defined in the rejection of claim 21 above being elongated and shaft-like in form; this further is configured to penetrate tissue as shown as being inserted through tissue as in at least figure 4).
	Regarding claims 24 and 30, Mizukawa provides that the distal end portion includes a tapered tip (see the distal-most tip in figure 4 being rounded thereby tapering from a larger size to a smaller size).
	Regarding claims 25 and 31, Mizukawa provides that the ablation device is functionally capable of providing the limitations in the claim of during use of the microwave antenna to deliver microwave energy to the tissue, the cable and the temperature sensor are disposed external to a patient and the microwave antenna is disposed within the patient. Such is dependent on the intended use a placement of the device within the body and does not structurally define the instant claim over the prior art device.
	Regarding claims 26 and 32, in view of the combination in the rejection of claim 21, the cable would be configured to electrically couple the temperature sensor to an electrosurgical generator (via the requisite wiring in the cable feeding back to the generator).
	Regarding claim 27, Mizukawa provides for a microwave ablation device, comprising: a housing (see figure 4 with the portion of the device 1 distal to the sensor at 4), an elongated shaft extending distally from the housing and configured to be positioned within a patient to deliver microwave energy to tissue (via the portion distal to the housing as defined in the rejection of claim 21 above being elongated and shaft-like in form; this further is configured to penetrate tissue as shown as being inserted through tissue as in at least figure 4), a cable extending proximally from the housing and configured to be coupled to an electrosurgical generator (proximal portion of the cable coupled to the antenna at 2 as shown in figure 14 and being proximal to the housing as defined above), and a temperature sensor disposed along the cable proximal to the housing (see figure 4 with the sensor at 4).
Mizukawa fails to specifically provide for the temperature sensor to be “housing within the cable” as required in claim 21. Flachman discloses a similar microwave device as that of Mizukawa and specifically provides for the placement of a temperature sensor within a cable (see figures 4B and 4C providing for the sensor 70 to be within the cable portion of the microwave device at 52). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the placement of the temperature sensors of Mizukawa within the cable as taught by Flachman to provide for a known alternative location of the sensors to provide temperature sensing along the cable. Flachman provides that this location within the cable functions to sense temperature in a substantially similar manner as that of Mizukawa thereby providing that either arrangement would functional equally as well as one another and with a reasonable expectation of success to achieve the disclosed temperature sensing as in Mizukawa. 

Regarding claim 40, Mizukawa fails to specifically recite that the temperature sensor is housed within the cable. Flachman discloses a similar microwave device as that of Mizukawa and specifically provides for the placement of a temperature sensor within a cable (see figures 4B and 4C providing for the sensor 70 to be within the cable portion of the microwave device at 52). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the placement of the temperature sensors of Mizukawa within the cable as taught by Flachman to provide for a known alternative location of the sensors to provide temperature sensing along the cable. Flachman provides that this location within the cable functions to sense temperature in a substantially similar manner as that of Mizukawa thereby providing that either arrangement would functional equally as well as one another and with a reasonable expectation of success to achieve the disclosed temperature sensing as in Mizukawa. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claims 22-26 be found allowable, respective ones of claims 28-32 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,023,024 B2 in view of Mizukaw.
Regarding independent claim 33, patented claim 1 provides for a microwave delivery device, a transmission line, and temperature sensing of the line. Patented claim 1 fails to provide for the specifics of the device set forth in independent claim 33. Mizukawa readily provides for those features for at least the reasoning set forth in the rejections under 35 U.S.C. 102 above. 
	Regarding dependent claims 34-39, the Examiner notes that the Mizukawa reference cures the deficiencies in patented claim 1 for at least the reasoning set forth in the rejections under 35 U.S.C. 102 above.
Claims 21-32 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,023,024 B2 in view of Mizukawa and Fleischman. 
Regarding independent claims 21 and 27, patented claim 1 provides for a microwave delivery device, a transmission line, and temperature sensing of the line. Patented claim 1 fails to provide for the specifics of the device set forth in independent claims 21 and 27. The combination of Mizukawa and Fleishman readily provides for those features for at least the reasoning set forth in the rejections under 35 U.S.C. 103 above. 
	Regarding dependent claims 22-26, 28-32 and 40, the Examiner notes that the combination of Mizukawa and Fleischman cure the deficiencies in patented claim 1 for at least the reasoning set forth in the rejections under 35 U.S.C. 103 above.
Claims 33-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1/12 of U.S. Patent No. 9,827,043 B2 in view of Mizukawa.
Regarding independent claim 33, patented claims 1/12 provides for a microwave delivery device, a transmission line, and temperature sensing of the line. Patented claims 1/12 fails to provide for the specifics of the device set forth in independent claim 33. Mizukawa readily provides for those features for at least the reasoning set forth in the rejections under 35 U.S.C. 102 above. 
	Regarding dependent claims 34-39, the Examiner notes that the Mizukawa reference cures the deficiencies in patented claims 1/12 for at least the reasoning set forth in the rejections under 35 U.S.C. 102 above.
Claims 21-32 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,827,043 B2 in view of Mizukawa and Fleischman. 
Regarding independent claims 21 and 27, patented claims 1/12 each provide for a microwave delivery device, a transmission line, and temperature sensing of the line. Patented claims 1/12 each fail to provide for the specifics of the device set forth in independent claims 21 and 27. The combination of Mizukawa and Fleishman readily provides for those features for at least the reasoning set forth in the rejections under 35 U.S.C. 103 above. 
	Regarding dependent claims 22-26, 28-32 and 40, the Examiner notes that the combination of Mizukawa and Fleischman cure the deficiencies in patented claims 1/12 for at least the reasoning set forth in the rejections under 35 U.S.C. 103 above.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17  of U.S. Patent No. 10.987,165 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding independent claims 21, 27 and 33, it is clear that all the limitations in each independent claim can be found in each of patented claims 1 and 17. The difference between the instant independent claims and the patented independent claims is that the patented claims include additional limitations not required in the instant claims. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). 
Regarding dependent claims 22, 28 and 35, see patented claims 1 or 17; 
dependent claims 23, 29 and 36, see patented claim 16; 
dependent claims 24, 30 and 37, see patented claim 16;
dependent claims 25, 31 and 38, see patented claims 1 and 17;
dependent claims 26, 32 and 39, see patented claims 1 and 17; 
dependent claims 34 and 40, see patented claims 1 and 17. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./            Primary Examiner, Art Unit 3794